DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 17, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundmann et al. (US 2011/0141063)
Regarding claim 11:
Grundmann discloses:
A method for operating a digitizer comprising a touch-sensitive input area (paragraph 17), comprising the steps of: 
ascertaining an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraphs 24-25; Fig. 3: step S102), and in response: 

Regarding claim 12:
Grundmann discloses:
wherein the sleep mode is an operational state without any power consumption by the digitizer (it is not “activated” until the approach as per Fig. 3).
Regarding claim 13:
Grundmann discloses:  
wherein the approach is additionally ascertained using a capacitive sensor (paragraph 26).  
Regarding claim 17:
Grundmann discloses:
An apparatus for the operation of a digitizer, comprising: 
a data input (the light signal of, e.g., paragraph 25 is a data input), an evaluation unit (paragraph 25), and a data output, wherein the evaluation unit is configured, in connection with the data input, to ascertain an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor, and the evaluation unit is configured to transition the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 25; Fig. 3).  
Regarding claim 19:
Grundmann discloses:
A vehicle comprising the apparatus according to claim 17 (paragraph 24: “in a vehicle interior”).
Regarding claim 20:
Grundmann discloses:
.

Claim(s) 11-14 and 17-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2015/0301688)
Regarding claim 11:
Cho discloses:
A method for operating a digitizer comprising a touch-sensitive input area (paragraph 31), comprising the steps of: 
ascertaining an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraphs 32), and in response: 
switching the operational state of the digitizer from a sleep mode to an operating mode (paragraph 35).  
Regarding claim 12:
Cho discloses:
wherein the sleep mode is an operational state without any power consumption by the digitizer (paragraph 35: it has “power applied to it based upon this approach of the hand”).
Regarding claim 13:
Cho discloses:  
wherein the approach is additionally ascertained using a capacitive sensor (paragraph 37).  
Regarding claim 14:
Cho discloses:

Regarding claim 17:
Cho discloses:
An apparatus for the operation of a digitizer, comprising: 
a data input (paragraph 34), and a data output, wherein the evaluation unit is configured, in connection with the data input, to ascertain an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor, and the evaluation unit is configured to transition the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 35).  
Regarding claim 18:
Cho discloses:
A system for operating a digitizer comprising a touch-sensitive input area (Fig. 3), comprising: 
a data input (paragraph 32); a data output (paragraph 35); a processor (Fig. 3: 170); a memory in communication with the processor (Fig. 3: 140), the memory storing a plurality of instructions executable by the processor to cause the system to: ascertain, in connection with the data input, an approach by an input medium toward the digitizer without contact with the digitizer via an optical sensor (paragraph 32), and in response: switch the operational state of the digitizer, in connection with the data output and in response to the data input, from a sleep mode to an operating mode (paragraph 35).  
Regarding claim 19:
Cho discloses:
A vehicle comprising the apparatus according to claim 17 (Fig. 1).


Cho discloses:
a digitizer connected for information transfer to the data input and the data output, wherein the digitizer is disposed on or in: a dashboard, a center console, a multifunction steering wheel, and/or an interior door trim (Cho Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundmann in view of Karagiannis et al. (US 2020/0238688; note that the PCT is in English and designated the US).
Regarding claims 14-16:
Grundmann discloses a method as discussed above.
Grundmann does not disclose:
(claim 14) “wherein the digitizer is transparent, and a screen is disposed behind the digitizer.”
(claim 15) “wherein a decorative interior surface of a vehicle is arranged behind or in front of the digitizer. “ 

Karagiannis discloses:
wherein the digitizer is transparent, and a screen is disposed behind the digitizer (e.g., Fig. 4: CAP is the digitizer, the display device is the screen).
wherein a decorative interior surface of a vehicle is arranged behind or in front of the digitizer (paragraph 231)
wherein the digitizer has a surface that is embodied to be concave and/or convex (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Grundmann the elements taught by Karagiannis.
The rationale is as follows.
Grundmann and Karagiannis are directed to the same field of art.
These are all elements used in a vehicle interior. Karagiannis indicates they are desirable. One of ordinary skill in the art could have included them with predictable results.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Karagiannis.
Regarding claims 15 and 16:
The analysis is the same as in Grundmann in view of Karagiannis as applied to these claims above. This combination is equally obvious. No further elaboration is necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694